DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Claim 1, line 26 and Claim 7, lines 27-28 have deleted the extra clause “wherein the smallest luminance of the mixed color is denoted by L11”. Claims 1 and 7 include a limitation of “based on L11” which would not have proper antecedent basis. Based on the amendment to Claim 14 it appears the deletion was inadvertent. Examiner is interpreting claims 1 and 7 to include the deleted clause to provide antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino (US PGPub 2012/0236016) in view of Hsieh et al. (US PGPub 2011/0285738) further in view of Jeong et al. (US PGPub 2017/0116914).


a plurality of pixel units (fig. 1 and 2A and [0043], pixel array unit 13), wherein each of the pixel units comprises a mixed color subpixel ([0043], one color Z sub-pixel 11W (in this case, a white (W) sub-pixel)) and three single color subpixels ([0043], a red (R) sub-pixel 11R, a green (G) sub-pixel 11G, a blue (B) sub-pixel 11B), and lights emitted by the three single color subpixels are capable of being mixed to produce a light of a mixed color produced by the mixed color subpixel ([0043], one color Z sub-pixel 11W (in this case, a white (W) sub-pixel));
a first calculating processor configured to obtain original luminance of the three single color subpixels in each of the pixel units based on an image to be displayed, calculate luminance of a mixed color produced by the three single color subpixels based on the smallest luminance among the original luminance of the three single color subpixels, and obtain first substitute luminance of the mixed color subpixel based on the luminance of the mixed color, and first substitute luminance of the three single color subpixels except for the one having the smallest luminance (fig. 7, step S102 and [0083], the conversion processing unit 210 converts these input image signals (R, G, B) into image signals (X, Y, Z) composed of three stimulus values X, Y, Z in a color specification system stipulated by the CIE (Commission Internationale de l'Eclairage) (at step S102). To put it concretely, first, a conversion matrix M defined by Equation (1) below is obtained on the basis of a result of measurement of R, G, and B saturated colors peculiar to the display panel 10 measured in advance), wherein one of the three single color subpixels is denoted by A1, and the other two of the three single color subpixels are denoted by A2 and A3 (Examiner note:  The claimed “denoted A1, A2 and A3” are just designations/notations used in explaining the claimed limitations but are not themselves limitations of the claim which are all met by the prior art used in this rejection as the rejection’s limitation mapping detail shows);
a second calculating processor, configured to obtain luminance compensation values of the three single color subpixels that need to be color compensated at a time of obtaining the luminance of the mixed color subpixel as the first substitute luminance, based on pre-stored color compensation ratios of the three single color subpixels, so as to obtain luminance of the three single color subpixels after color compensation (fig. 7, step S104, S106 and S107 and [0084], If all the values of these image signals (Wp, 
a third calculating processor, configured to calculate luminance of the mixed color produced by the three single color subpixels in the pixel unit based on each of the luminance of the three single color subpixels after color compensation respectively, based on pre-stored ratios of the lights emitted by the three single color subpixels mixed to produce the light of the mixed color emitted by the actual mixed color subpixel, wherein the smallest luminance of the mixed color is denoted by L11 (fig. 7, step S109 and [0086], a predetermined look-up table (LUT), the values of the converted image signals are converted into desired values (luminescence intensities) (at step S109); and
a data writing processor, configured to set input luminance of A1 as 0, and obtain actual luminance of A2, A3, and the mixed color subpixel based on L11, the pre-stored ratios of the lights emitted by the three single color subpixels mixed to produce the light of the mixed color emitted by the actual mixed color subpixel, the luminance of A2 and A3 after color compensation, and the first substitute luminance of the mixed color subpixel ([0080], images can be displayed not using the four color sub-pixels 11R, 11G, 11B, and 11W, but using the three R, G, and B color sub-pixels in the range of the low luminance level of the sub-pixel 11W. In this case, the sufficient reduction of electricity consumption can be realized when considering the electricity consumed at the luminance levels of the four sub-pixels as a whole. Examiner note:  The claimed “denoted A1, A2 and A3” are just designations/notations used in explaining the claimed limitations but are not themselves limitations of the claim which are all met by the 
except, 
Fujino does not disclose the first substitute luminance of A2 is obtained by subtracting luminance contributed by A2 in the mixed color based on A1 from the original luminance of A2, and the first substitute luminance of A3 is obtained by subtracting luminance contributed by A3 in the mixed color based on A1 from the original luminance of A3. 
Fujino calculates which of the three single color subpixels (to denote it as A1) to set to 0 luminance based on a series of comparisons performed in steps S103 and S107 of Fig. 7, which through a process of elimination determines which of the three single color subpixels (Rp, Bp, Gp) has value less than zero for setting to 0 luminance, however Fujino does not explicitly perform that calculation by comparing to determine which of the three single color subpixels has the smallest luminance. 
In a similar field of endeavor, Hsieh discloses a known way of determining which of the three single color subpixels has the smallest luminance (fig 4, step 404 the chromaticity weight is generated according to the lowest gray level of the red, green, and blue sub-pixels …; [0022] specifies use of lowest gray level Min (R,G,B)).
In view of the teachings by Fujino and Hsieh, it would have been obvious to one of ordinary skill in the art to substitute the type of comparison performed in Fujino with the comparison to determine minimum luminance as taught by Hsieh, for the purpose of determining chromaticity change using comparisons of known alternative inputs, since both types of comparison methods are known in the art for achieving the same objective of determining. 
In a similar field of endeavor, Jeong discloses wherein the first substitute luminance of A2 is obtained by subtracting luminance contributed by A2 in the mixed color based on A1 from the original luminance of A2, and the first substitute luminance of A3 is obtained by subtracting luminance contributed by A3 in the mixed color based on A1 from the original luminance of A3 ([0012], the conventional RGBW OLED typically needs to convert one of RGBW data values to “0” in order to store a 32-bit data in the frame memory and [0021], an image converter that substitutes a W data for common components of the RGB data of the first image and converts the RGB data of the first image to an RGBW data of a second 
In view of the teachings of Fujino, Hsieh and Jeong, it would have been obvious to one of ordinary skill in the art to substitute the adjustment of Fujino and Hsieh by specifically including subtraction as taught by Jeong, for the purpose of improving luminance since both types of adjustment methods are known in the art for achieving the same objective of modifying the color. 

Regarding claim 11, Fujino further discloses wherein the three single color subpixels in each of the pixel units comprise a red subpixel, a green subpixel, and a blue subpixel; and the mixed color subpixel comprises a white subpixel (fig. 2A and [0047], each pixel 11 includes three primary-color sub-pixels, that is, a red (R) sub-pixel 11R, a green (G) sub-pixel 11G, a blue (B) sub-pixel 11B, and one color Z sub-pixel 11W (in this case, a white (W) sub-pixel)).

Regarding claim 12, Fujino further discloses wherein at most three subpixels among the mixed color subpixel and the three single color subpixels, in each of the pixel units illuminate at the same time for display (fig. 7, steps S103-S110 and [0080], images can be displayed not using the four color sub-pixels 11R, 11G, 11B, and 11W, but using the three R, G, and B color sub-pixels in the range of the low luminance level of the sub-pixel 11W. In this case, the sufficient reduction of electricity consumption can be realized when considering the electricity consumed at the luminance levels of the four sub-pixels as a whole).

Regarding claim 13, Fujino discloses a display apparatus (fig. 1, display device 1), comprising the display panel of claim 7 as taught by the combination of Fujino and Hsieh. 

Claims 1 and 6 are method claims drawn to the device of claims 7 and 11 respectively and are therefore interpreted and rejected based on similar reasoning. 

. 

Allowable Subject Matter
Claims 2-5, 8-10 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 contains allowable subject matter primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a display panel circuit for improving brightness, power efficiency and overall display lifetime as claimed. Specifically, including the fourth calculating processor which determines two different sets of ratios for the target and the actual mixed colors and the color compensation ratios. In the exemplary closest prior art, Jeong discloses a method for driving a display device may, for example, include setting a luminance increase gain based on a chroma of an RGB data of an input image; modulating the RGB data of the input image based on the luminance increase gain to generate an RGB data of a first image; substituting a W data for common components of the RGB data of the first image and converting the RGB data of the first image to an RGBW data of a second image; and encoding the RGBW data of the second image into an RGBW data of a third image such that a number of bits of the RGBW data of the third image is less than a number of bits of the RGBW data of the second image ([0016]). It is deemed unobvious to further modify the teachings of the prior art of record to achieve the differentiating features claimed, lacking proper motivation and teaching to do so from prior art. 

Claims 9 and 10 contain allowable subject matter because they depend on claim 8. 

Claim 2 contains allowable subject matter for substantially the same rationale as applied to claim 8. 



Claim 15 contains allowable subject matter for substantially the same rationale as applied to claim 8. 

Claims 16-18 contain allowable subject matter because they depend on claim 15.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 14 have been considered but are moot because the arguments do not apply to the new reference combinations including the new reference of Jeong being used in the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US PGPub 2020/0027201) discloses a brightness adjustment method (fig. 7). 
Yata et al. (US PGPub 2017/0061903) discloses an example of control of internal light and calculation of a gradation value for each unit of processing (fig. 18). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693